DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the 
claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to cooling box.
Group II, claims 10-12 drawn method of making cooling box.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: group I and group II
lack unity of invention because the groups do not share the same or corresponding 


During a telephone conversation with Attorney on Jenae Gureff on 03/16/2022, a provisional election was made without traverse to prosecute the invention of group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action. The non-elected group II, claims 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
6.	Claims 1 and 4-8 are objected to because of the following informalities: claim 1, which is the base claim in line 10, recites “at least one partition plate”. Therefore, in claim 1, lines 12 and 13, and in claims 4-8; it is suggested, to replace “the partition plate” with --the at least one partition plate--, for claim language consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


8.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the edges" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harlan (US Patent No. 1,830.318).
	Regarding claim 1, Harlan teaches a cooling box (5 i.e. bosh plate, see page 1, lines 5-30, , page 2, lines 1-10 and figures 1 and 3) for a metallurgical furnace (see in figure 1 the case 3, defines the outer shell of the furnace, also  page 1, lines 5-20) comprising an elongated hollow body extending from a front end, to an opposite rear end, said rear end being (see figure 1  and also figure 3 showing a longitudinal section having all the structural elements of the claimed cooling box); wherein in use, connected to a wall or shell casing (3, see figure 1 and 3) of the furnace; the body having external 
	Harlan teaches at least one partition plate (17, 18 and 19, see figure 3) fitted in the inner chamber by welding to extend from the top wall to the bottom wall to form a cooling circuit but fails to particular teach a top and bottom walls respectively comprising at least one slot facing one another to receive at least one partition plate through a form-fit connection to form said cooling circuit in the manner as claimed. Thus Harlan, absent any evidence to the contrary only differs from the instant claim by having the at least one partition plate welded to the surfaces of the top and bottom walls or in other words integrally formed with the top and bottom wall by casting, while in the instant claim, the at least one partition plate constitutes a separately unit that snuggly fits  (i.e. form-fit connection) into the facing receiving slots formed on the surfaces of the top and 
 Regarding claim 7, Harlan teaches a cooling box in which the at least one partition plate (17, 18 and 19, see figure 3) is I-shaped or L-shaped but fails to particular .
 
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harlan (US Patent No. 1,830.318) as applied to claim 1 above and further in view of Loecher (US Patent No. 3, 241,528).
Regarding claim 6, Harlan fails to teach at least one partition plate that comprises an aperture to let the coolant fluid through the partition plate. However, Loecher teaches a cooling box (see column 1, lines 12-50) having at least one partition plate (i.e. baffles 22 and 23, see Loecher figure 1 and column 2, lines 44-53) that comprises an aperture (22A and 23A, see Loecher figure 1 and column 2, lines 44-53) to let the coolant fluid through the partition plate. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cooling box arrangement of Harlan to use at least one partition plate that comprises an aperture as exemplified by Loecher and that would allow venting of the inner chamber and also enhancing the coolant .
Allowable Subject Matter
12.	Claims 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter: Harlan differs from the instant claimed invention by failing to teach and/or adequately suggest:
	As in claim 5: at least one partition plate that comprises tongues corresponding to slots of the top and bottom walls, in order to engage the partition plate with the top and bottom walls.            As in claim 8: a top and bottom walls each having a stepped surface with a distal face and a proximal face forming an abutment step for at least one partition plate. 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 10,247,477), James et al. (US 3,679,194), Smith (US 1,434,849), Gheen et al. (US 4,487,400) and Hattori et al. (US 4,619,442) are also cited in PTO-892.
14.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733